DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/20 has been entered.

Response to Amendment
3.	The rejection of Claim 8 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Final Rejection filed 08/10/20 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 1, 7, 9, 10, and 13-21 under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP 2006-151844 A) as set forth in the Final Rejection filed 08/10/20 is overcome by the Applicant’s amendments.

Allowable Subject Matter
Claims 1, 7-9, and 13-22 are allowed.
	The closest prior art is provided by Saito et al. (JP 2006-151844 A), which discloses compounds of the following form:

    PNG
    media_image1.png
    148
    331
    media_image1.png
    Greyscale

([0001]) where X1 and Z1 = single bond ([0018], [0021]), Ar1 = (substituted) phenanthrene:

    PNG
    media_image2.png
    102
    158
    media_image2.png
    Greyscale

[0019], [0061]), Ar2-3 = aryl group ([0020]), and R1-2 = hydrogen ([0022]).  An embodiment is disclosed:

    PNG
    media_image3.png
    157
    214
    media_image3.png
    Greyscale

(page 18).  However, it is the position of the Office that neither Saito et al. singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s inventive compounds of formula (1), particularly in regards to the substitution positions of the phenanthryl groups in conjunction with the nature of L2 (or L3).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786